Citation Nr: 1021477	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-03 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
January 1966 to October 1969.  He also served in the Air 
National Guard.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that declined to reopen a previously denied 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

For the reasons set forth below, this appeal is being 
REMANDED to the RO.  VA will notify the Veteran if further 
action is required on his part.


REMAND

The Veteran failed to appear for a BVA hearing at the RO on 
March 1, 2010.  A few days later, the Veteran's attorney 
wrote the RO.  The attorney explained that he (the attorney) 
had never received notice of the hearing, and asked that the 
hearing be rescheduled.

Review of the record does not reflect that the Veteran's 
attorney was provided advance notice of the Board hearing set 
for March 1, 2010.  Good cause for rescheduling of the 
hearing has been shown.  38 C.F.R. § 20.704(d) (2009).  A 
remand is required.  38 C.F.R. § 19.9 (2009).

For the reasons stated, this case is REMANDED for the 
following action:

The Veteran should be scheduled for a 
hearing at the RO to be held before a 
traveling Veterans Law Judge of the 
Board.  The Veteran and his attorney 
should be apprised of the next 
available date for such a hearing, and 
should be informed of the right to have 
a videoconference hearing as an 
alternative.    

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2009).

